ORDER
After our limited remand under United States v. Paladino, 401 F.3d 471, 483-84 (7th Cir.2005), the district judge concluded, unequivocally, that knowledge about the advisory status of the sentencing guidelines would not have affected her decision. She would have imposed the same sentence as originally imposed on both Robert Mitrione and Marla DeVore. Those sentences, we conclude, could not be viewed as unreasonable. Accordingly, the defendants’ objections to their sentences are rejected, and the judgments under appeal are AFFIRMED.